Citation Nr: 9913985	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-03 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased (compensable) evaluation for 
athlete's foot. 

2. Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active service from August 1954 to April 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for an 
evaluation in excess of 20 percent for lumbosacral strain and 
a compensable evaluation for athlete's foot.

The issue of an increased evaluation for lumbosacral strain 
will be addressed in the REMAND portion below.


FINDING OF FACT

The veteran's athlete's foot, which is manifested by slightly 
deformed toenails on both feet, does not involve exfoliation, 
exudation or itching on an exposed surface or in an extensive 
area.


CONCLUSION OF LAW

The criteria for a compensable evaluation for athlete's foot 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.118, 4.20, Diagnostic Codes 7806, 7813 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board finds that the veteran's claim of 
entitlement to a compensable evaluation for athlete's foot 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  A claim that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 
Vet.App. 337, 381 (1994); Procelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist as required under 38 C.F.R. 
§ 5107(a).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran contends that the noncompensable evaluation 
assigned his athlete's foot does not adequately reflect the 
severity of his symptomatology.  He asserts that a 
compensable evaluation should be assigned based on the fact 
that his feet ache and, if he does not use cream every day, 
they peel. 

A noncompensable evaluation for athlete's foot has been in 
effect since April 1982.  The veteran appealed a June 1997 
rating decision which continued the noncompensable 
evaluation, which was rated by analogy to eczema under 
Diagnostic Code 7806.   Under that diagnostic code, slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area, warrants a noncompensable evaluation.  
A 10 percent evaluation requires exfoliation, exudation or 
itching, if involving an exposed surface or extensive area. 
See 38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board finds that the clinical findings of record do not 
show that the symptomatology required for a compensable 
evaluation for athlete's foot is present.  At a VA 
examination in May 1997, the veteran athlete's foot was noted 
to be asymptomatic.  There was slight deformity of the 
toenails on both feet due to fungal infection, but no fungal 
skin infection was found on either foot.  In addition, 
according to VA and private outpatient treatment records, the 
veteran has not recently been seen for athlete's foot.  
Inasmuch as there is no evidence of exfoliation, exudation or 
itching involving an exposed surface or extensive area, the 
criteria for a compensable evaluation under Diagnostic Code 
7806 have not been met, and the claim for an increased rating 
will be denied.

ORDER

An increased (compensable) evaluation for athlete's foot is 
denied.


REMAND

A review of the record discloses that additional action by 
the RO is required to with regard to the veteran's claim for 
an increased evaluation for lumbosacral strain.  The veteran 
contends that the evaluation assigned for lumbosacral strain 
does not adequately reflect the severity of his back 
symptomatology.  The veteran's representative contends that 
an evaluation in excess of 20 percent is warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5295. The Board finds that 
a medical evaluation is necessary to better evaluate the 
veteran's back disability, as related to claimed neurological 
and orthopedic symptomatology.

In a RO hearing in April 1998, the veteran testified that he 
was being treated by a private orthopedic specialist, Dr. 
Kaffen, who told him that low back muscles were pressing on a 
nerve.  The veteran also testified that his low back pain 
radiates down his low back to his left thigh, which becomes 
numb and after walking 10 to 15 yards his legs get weak.  
Another private physician, Carmelita C. Eburuche, M.D., noted 
in a letter dated July 1997 that the veteran exhibited 
diminished peripheral pulses in the right lower extremity.  
Dr. Eburuche opined that the lack of peripheral pulses may 
have been a result from vasoconstriction or a cold injury and 
Raynaud's secondary to a history of multiple frostbite 
injuries.

Rating decisions must be based on medical findings that 
relate to the applicable criteria.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  In applying the rating criteria of 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5292, 5295, and 5293 
(1998), it is necessary to determine whether there are 
persistent symptoms compatible with those diagnostic codes. 
Examination reports should state findings in a way that makes 
it clear to a person untrained in medicine whether the 
findings are consistent with the rating criteria.

Accordingly, this issue is REMANDED to the RO for the 
following:

1.  The RO request that the veteran 
identify the names and addresses of all 
medical care providers who have treated 
the veteran for his service-connected 
back disability since January 1998.  
After securing the necessary release(s), 
the RO should request the records which 
are not already contained in the claims 
folder.  

2.  The RO should then arrange for the 
veteran to undergo examinations by 
specialists in orthopedics and neurology 
for the purpose of determining the nature 
and severity of his service-connected 
back disability.  Prior to the 
examinations, the RO should furnish the 
examiners with the appellant's claims 
file, and a copy of this REMAND, for 
review.  Following a thorough evaluation 
and all indicated studies and tests, the 
orthopedic examiner should: list all 
objective findings as to the veteran's 
back disability; indicate the level of 
impairment caused by the back disability 
in terms of the nomenclature of the 
rating schedule; and specify whether the 
veteran has functional loss or weakness 
of the back due to an objective 
demonstration of pain upon movement, 
weakened movement, excess fatigability, 
or incoordination, and whether pain could 
significantly limit his functional 
ability during flare-ups or during 
periods of repeated use.  This 
determination should also be portrayed in 
terms of the degree of additional range 
of motion loss and favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.  The neurological 
examiner should identify any neurological 
complaints or findings attributable to 
the veteran's service-connected back 
disability.  The examiner should state 
whether the veteran suffers from 
recurring attacks of intervertebral disc 
syndrome, and if so, the degree of 
intermittent relief he experiences 
between those attacks.  The examiner 
should further state whether any 
intervertebral disc syndrome that may be 
present results in incapacitating 
episodes and the total duration of any of 
these episodes.  If any additional 
consultation is needed to answer this 
question, it should be ordered.  The 
neurological examiner should also 
determine if there is evidence that the 
veteran has sciatic neuropathy with 
characteristic pain attributable to the 
service connected back disability.  If 
so, the examiner should state whether the 
sciatic neuropathy results in 
demonstrable muscle spasm, absent ankle 
jerk, or any other neurological finding.  

3.  The RO should advise the veteran, 
prior to the examinations, that when a 
claimant, without good cause, fails to 
report for a necessary examination, an 
increased rating claim shall be denied.  
38 C.F.R. § 3.655 (1998).

4.  The RO should then review the 
examination reports to determine whether 
they comply with the previous 
instructions.  If the reports are not 
responsive to all questions posed by the 
Board, they should be returned to the 
examiners for completion.

5.  Thereafter, the RO should 
readjudicate the veteran's claim based on 
the additional evidence received.  In 
evaluating the severity of the veteran's 
back disability, the RO should consider 
all applicable criteria, including 
Diagnostic Codes 5003-5292, 5293, 5295, 
and 38 C.F.R. §§ 4.40, 4.45, 4.59.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion, 
favorable or unfavorable, as to the merits of the claim for 
an increased disability evaluation.  The veteran is free to 
submit any additional evidence he wishes to have considered 
in connection with his appeal; however, no action by him is 
required until he receives further notice.


		
	JAMES A. FROST
	Member, Board of Veterans' Appeals

 

